Title: James Madison to James B. Reynolds, 20 March 1831
From: Madison, James
To: Reynolds, James B.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Mar. 20. 1831
                            
                         
                        I recd. in due time your friendly favour of Decr. 15, and owe for the long delay in acknowledging it, the
                            apology which many of my friends have kindly accepted, of bad health through the year past; to which might be added the
                            plea of my great age.
                        I congratulate you on your having exchanged your bachelorship for a wedded state: and from the picture of
                            your private life, I may do the same, that its walks have taken place of the often thorny paths of a public one. Having
                            made both the exchanges, I am a witness that both are for the better; and that the contrast in each enlivens the
                            enjoyments of the acquired conditions. You are young enough however, to be laid under obligations that supersede all
                            selfish or private considerations. Whatever your future career may be, I hope it will be a happy, & the more so
                            for being a useful one. In this sentiment Mrs. M. joins me as she does in the offer of cordial respects to Mrs. Reynolds,
                            and in every good wish for you both.
                        
                            
                                J. M.
                            
                        
                    